DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/28/21 and 12/8/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabkin (US 2016/0093635).
As to claim 10, Rabkin teaches a microelectronic device (fig. 1K), comprising: pillar structures (20) extending vertically through a stack structure (30) of vertically alternating insulating structures (32) and conductive structures (34) arranged in tiers ([0020]), each of the tiers individually comprising one of the insulating structures (32) and one of the conductive structures (34, [0022]); conductive lines (88) over the stack structure (30) and coupled to the pillar structures (20, [0073]); conductive plug structures (68/78) within upper portions of the pillar structures (20), the conductive plug structures (68/78) coupled to the conductive lines (88) and the pillar structures (20, [0061] and [0073]); and a low-K dielectric material (69/79) horizontally interposed between at least two conductive plug structures (68/78) horizontally neighboring one another ([0056] and [0070]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 19, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin.
As to claim 18, Rabkin teaches a memory device (fig. 1K and fig. 5), comprising: access lines (WL 34) extending in a first horizontal direction; data lines (BL 88) extending in a second horizontal direction orthogonal to the first horizontal direction (fig. 5, [0020], [0073], and [0103] – [0104]); memory cells (20) proximate intersections of the access lines and the data lines (fig. 5, [0020]); interconnect structures (78) vertically between and in electrical communication with the data lines (88) and the memory cells (20, fig. 1K, [0061]); and conductive plug structures (68) vertically between and in electrical communication with the contact structures and the memory cells (20, [0048]), the conductive plug structures horizontally separated from one another by a low-K dielectric material (72) and at least one air gap (69, fig. 1E, [0052] – [0056]).
Rabkin does not teach contact structures vertically between and in electrical communication with the interconnect structures and the memory cells. However, contact structures are just another metallization level similar to the interconnect structures. Thus, forming another interconnect/contact structure level would have been obvious so as to fabricate a BEOL structure that allows the device to connect with the outside world, as multiple metallization levels are very well-known in the art.
As to claim 19, Rabkin further teaches the at least one air gap is within horizontal boundaries of the access lines and is within vertical boundaries of the conductive plug structures (fig. 1F).
As to claim 22, Rabkin further teaches the low-K dielectric material has a dielectric constant of within a range of from about 1.9 to about 3.2 ([086] – [0087]) and a height within a range of from about 30 nm to about 40 nm ([0042]).
As to claims 23 and 25, Rabkin teaches a 3D NAND flash memory device [0015]), comprising: a processor (not explicitly taught but very obvious the memory device would be connected to a processor in a NAND device); and a memory device (Fig. 5) operably coupled to the processor and comprising at least one microelectronic device, the at least one microelectronic device comprising: vertical structures (20) extending through a stack (30) of alternating conductive materials (34) and dielectric materials (32, [0020] and [0022]), each of the vertical structures comprising: a channel structure (24) laterally adjacent to and substantially surrounding an insulative material (26, [0035]); and a conductive plug structure (68) adjacent to the channel structure (20, fig. 1K, [0045]); an uppermost conductive gate structure (34) laterally adjacent to the vertical structures (20, fig. 1K [0020]), a lower surface of the conductive plug structure located at or above a plane of an upper surface of the uppermost conductive gate structure (fig. 1K); a low-K dielectric material (72) laterally separating the vertical structures from one another at an elevational level of the conductive plug structure (Fig. 1E, [0050]); and air gaps (69) laterally between the conductive plug structure and the low-K dielectric material (Fig. 1E, [0052]).
Allowable Subject Matter
Claims 1-9 are allowed and claims 11-17, 20, 21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 1-9, the prior art fails to teach forming slots extending vertically through the stack structure and the sacrificial material; at least partially removing the sacrificial material to form openings horizontally interposed between the conductive plug structures; and forming a low-K dielectric material within the openings. Rabkin removes the sacrificial material through normal etching procedures, not through slots.
As to claims 11, 21, and 24, Rabkin fails to teach nitride structures horizontally between the pillar structures and directly vertically overlying the low-K dielectric material. Layer 72 performs that function and it is the low-k material that is between the conductive plugs and the air gaps.
As to claims 12 and 13, Rabkin teaches air gaps (69) laterally between the at least two conductive plug structures (68) but fails to teach the air gaps separate the low-K dielectric material from the pillar structures.
As to claims 14-17, Rabkin fails to teach a block oxide material located directly between the channel material and the low-K dielectric material. The low-k material is adjacent to the plug, not the memory pillar.
As to claim 20, Rabkin teaches at least some of the access lines (34) are configured as select gate structures ([0020]) but fails to teach a lateral side boundary of the at least one air gap substantially vertically aligned with a lateral side surface of at least some of the select gate structures. The air gap is aligned with the interior layer of the memory pillar 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
8/9/22